

116 HR 4845 IH: National Lighthouse Center and Museum Act
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4845IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Rose of New York introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 36, United States Code, to grant a Federal charter to the National Lighthouse Center
			 and Museum.
	
 1.Short titleThis Act may be cited as the National Lighthouse Center and Museum Act. 2.National lighthouse center and museumPart B of subtitle II of title 36, United States Code, is amended by inserting after chapter 1519 the following new chapter:
			
				1520National Lighthouse Center and Museum 
					
						Sec.
						152001. Organization.
						152002. Purposes.
						152003. Operation of museum.
						152004. Membership.
						152005. Governing body.
						152006. Powers.
						152007. Restrictions.
						152008. Duty to maintain corporate and tax-exempt status.
						152009. Records and inspection.
						152010. Service of process.
						152011. Liability for acts of officers and agents.
						152012. Annual report.
						152013. Definitions.
					152001.Organization
 (a)Federal charterThe National Lighthouse Center and Museum, incorporated in New York, is a federally chartered corporation.
 (b)Expiration of charterIf the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires.
 152002.PurposesThe purposes of the corporation are as provided in its constitution and bylaws and include the following purposes:
 (1)To collect, preserve, and interpret objects related to the history and technology of lighthouses located, in the past or present, at sites throughout the United States.
 (2)To research, document, and disseminate information on the history and technology of American lighthouses.
 (3)To create and maintain an archive of artifacts and materials related to American lighthouses. (4)To foster research of American lighthouse history.
 (5)To serve as a contact point for public inquiry and assistance with respect to American lighthouse history, research, education, collections, and programs.
 (6)To celebrate America’s lighthouse heritage through educational programs, publications, films, festivals, living history, lighthouse trails, conferences, and other such offerings.
 (7)To support other existing and future lighthouse museums, organizations, and sites. (8)To establish partnerships with other organizations to attain the above goals.
 (9)To engage in any lawful act or activity necessary to further the purposes of the corporation under this section.
						152003.Operation of museum
 (a)In generalThe corporation shall operate a museum to be known as the National Lighthouse Center and Museum at the site of the former United States Lighthouse Depot located at what is now known as St. George, Staten Island, New York.
 (b)Storage facilityThe corporation shall operate a storage facility located at or near the site described in subsection (a) for the care, conservation, and maintenance of artifacts in the collection of the corporation.
 (c)Support to other museumsThe corporation shall provide support to other museums that interpret the history of aids to navigation in the United States.
 (d)Designation of collectionThe collection of artifacts of the National Lighthouse Center and Museum shall be known as the National Lighthouse Collection.
 (e)Exclusive rightThe corporation shall have the sole and exclusive right to use, in carrying out its purposes, the name National Lighthouse Center and Museum and the sole and exclusive right to the use of its corporate seal, emblems, and badges as adopted by the corporation.
 152004.MembershipEligibility for membership in the corporation and the rights and privileges of members are as provided in the constitution and bylaws of the corporation.
					152005.Governing body
 (a)Board of trusteesThe board of trustees of the corporation and the responsibilities of the board are as provided in the constitution and bylaws of the corporation.
 (b)OfficersThe officers and the election of officers of the corporation are as provided in the bylaws of the corporation.
 152006.PowersThe corporation has only the powers provided in its constitution, bylaws, and charter as granted by the Board of Regents of the State of New York and in the certificate of authority in any other State in which the corporation is, or shall be, qualified to do business.
					152007.Restrictions
 (a)Stock and dividendsThe corporation may not issue stock or declare or pay a dividend. (b)Political activitiesThe corporation or a trustee or officer, acting as such trustee or officer, may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation.
 (c)Distribution of income or assetsThe income or assets of the corporation may not inure to the benefit of, or be distributed to, a trustee, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or reimbursement for actual necessary expenses in amounts approved by the board of trustees.
 (d)LoansThe corporation may not make a loan to a trustee, officer, or employee. (e)Claim of governmental Approval or authorizationThe corporation may not claim congressional approval or the authority of the United States Government for any of its activities.
						152008.Duty to maintain corporate and tax-exempt status
 (a)Corporate statusThe corporation shall maintain its corporate status as a corporation incorporated under the laws of the State of New York.
 (b)Tax-Exempt statusThe corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).
						152009.Records and inspection
 (a)RecordsThe corporation shall keep— (1)correct and complete records of account;
 (2)minutes of the proceedings of its members, board of trustees, and committees; and (3)at its principal office, a record of the names and addresses of its members entitled to vote, if any.
 (b)InspectionAny officer or trustee, or any member entitled to vote (if any), or an agent or attorney of such officer, trustee, or member, may inspect the records of the corporation for any proper purpose at any reasonable time.
 152010.Service of processThe corporation shall comply with the law on service of process of the State of New York and in each State in which it carries on activities.
 152011.Liability for acts of officers and agentsThe corporation is liable for the acts of its officers and agents acting within the scope of their authority.
 152012.Annual reportThe corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report may not be printed as a public document.
 152013.DefinitionsFor purposes of this chapter— (1)the term corporation means the National Lighthouse Center and Museum, Inc., incorporated in New York; and
 (2)the term State includes the District of Columbia and the territories and possessions of the United States.. 3.Clerical amendmentThe table of chapters at the beginning of subtitle II of title 36, United States Code, is amended by inserting after the item relating to chapter 1519 the following new item:
			
				
					1520.National Lighthouse Center and Museum152001.
		